Case 2:19-cv-05924-JFW-RAO Document 31

fn

oe)

Leiae

 

 

 

 

CLAUDIA PORTOCARRERO
15030 #24, Ventura Blvd,
ae Daks, —- 91403

ingRoP PER,

qpigoct -7 PHI2

22 | UNITED STATES DISTRICT COURT
CY CENTRAL DISTRICT OF CALIFORNIA

Filed 10/09/19 Page lofi Page ID #:158

 

FILED
CLERK, U.S. DISTRICT COURT

 

OCT - 9 2019

 

 

 

 

TRAL DISTRICT OF CALIFORNIA
be 5 DEPUTY

 

WY”

 

Brian Whitaker,

Plaintiff,
VS.

Simha Partnership, Ltd., a
California limited partnership;
Masud Hakim; Claudia A.
Portocarrero; and Does 1-10,

Defendants,

 

 

 

Case No. 219-6v-05924-JF WfRAOx )

ORDER PURSUANT TO
STIPULATION TO SET ASIDE
CLERK’S ENTRIES OF DEFAULT OF
DEFENDANT CLAUDIA
PORTOCARRERO

Complaint filed: July 10, 2019

 

 

PURSUANT TO THE STIPULATION OF THE PARTIES, AND FOR GOOD CAUSE

SHOWN, IT IS ORDERED THAT:

The entries of Default by Clerk against defendant Claudia Portocarrero[Docket No. 21 filed
August 29, 2019], shall be set aside, and Defendant Claudia Portocarrero have seven (1) days to
file and serve their Answer(s) to the Complaint, including affirmative defenses. 7

IT IS SO ORDERED.

U.S. District Court Judge

cin

7

 
